       Case 2:17-cv-08377-DOC-GJS Document 41 Filed 11/08/18 Page 1 of 2 Page ID #:238
  Name, Address, and Phone Number of Attorney(s):
  Scott J. Tepper (CA SB# 51693)
  Garfield & Tepper, A Partnership of Prof. Corporations
  11333 Iowa Avenue, Los Angeles, CA 90025-4214
  Tel: (310) 277-1981 ● Fax: (818) 225-5350
  Attorneys for Judgment Creditor Gary Gorham

                                          UNITED STATES DISTRICT COURT
                                         CENTRAL DISTRICT OF CALIFORNIA
  In re Mark Elias Crone Bankruptcy                                                 CASE NUMBER

  Jeffrey A. Rinde and CKR Global Advisors, Inc.,                              2:17-CV-08377-DOC (GJSx)

                            Plaintiffs-Appellants-Judgment         (PROPOSED) ORDER TO APPEAR FOR EXAMINATION
  Debtors                                                           OF □ JUDGMENT DEBTOR or ☒ THIRD PERSON RE:
                                                                         ☒ ENFORCEMENT OF JUDGMENT
                                                                         □ ATTACHMENT(Third Person)
                               v.
  Gary Gorham,

                            Defendant-Appellee-Judgment Creditor


The Court, having considered the Application for Appearance and Examination Re: Enforcement of
Judgment/Attachment, hereby ORDERS the Application be ☒ GRANTED □ DENIED.

TO:          CKR Law, LLP, a California limited liability partnership
                 (Name of Person Ordered to Appear)

YOU ARE ORDERED TO APPEAR personally before the Honorable Gail J. Standish, U.S. Magistrate Judge,
to:
     □    furnish information to aid in enforcement of a money judgment against you.
     ☒    answer concerning property of the judgment debtor in your possession or control or concerning a
          debt you owe the judgment debtor.
     □    answer concerning property of the defendant in your possession or control concerning a debt you
          owe the defendant that is subject to attachment.
     ☒    furnish information to aid in enforcement of a money judgment against the judgment debtor.
     □    furnish information to aid in enforcement of a right to attach order against the defendant.

  Date of appearance: January 16, 2018                Courtroom: 640 Time:         10:00    a.m.

  Location of Appearance:            □ First Street Courthouse, 350 West 1st Street, Los Angeles, CA
                                     ☒ Roybal Courthouse, 255 E. Temple Street, Los Angeles, CA
                                     □ Santa Ana Courthouse, 411 W. Fourth Street, Santa Ana, CA
                                     □ Riverside Courthouse, 3470 Twelfth Street, Riverside, CA

This Order may be served by a Marshal, sheriff, registered process server, or the following, specially appointed
person:      Scott J. Tepper
                  (Name of Appointed Process Server)

Date: November 8, 2018                                                                    ______________
                                                                   Gail J. Standish, U.S. Magistrate Judge




                                    ORDER ON APPLICATION FOR APPEARANCE AND EXAMINATION
CV-4P ORDER (05/18)                              (Enforcement of Judgment/Attachment)                        Page 1 of 2
       Case 2:17-cv-08377-DOC-GJS Document 41 Filed 11/08/18 Page 2 of 2 Page ID #:239

                 APPEARANCE OF JUDGMENT DEBTOR (ENFORCEMENT OF JUDGMENT)

  NOTICE TO JUDGMENT DEBTOR: If you fail to appear at the time and place specified in this order, you
  may be subject to arrest and punishment for contempt of court and the court may make an order requiring you to
  pay the reasonable attorney fees incurred by the judgment creditor in this proceeding.


                               APPEARANCE OF A THIRD PERSON
                  (ENFORCEMENT OF JUDGMENT - CALIFORNIA C.C.P. SECTION 708.120)

  (1) NOTICE TO PERSON SERVED: If you fail to appear at the time and place specified in this order, you
  may be subject to arrest and punishment for contempt of court and the court may make an order requiring you to
  pay the reasonable attorney fees incurred by the judgment creditor in this proceeding.

  (2) NOTICE TO JUDGMENT DEBTOR: The person in whose favor the judgment was entered in this action
  claims that the person to be examined pursuant to this order has possession or control of property which is yours
  or owes you a debt. This property or debt is as follows (Clearly describe the property or debt. Print or type the
  description. Use an additional sheet of paper, if necessary.):
  Money owed or to be paid to Jeffrey A. Rinde as managing partner of CKR Law, LLP; any partnership draws or
  profits owed or paid to Jeffrey A. Rinde as managing partner of CKR Law, LLP; any monetary distributions of
  any kind owed or paid to Jeffrey A. Rinde as managing partner of CKR Law, LLP; any payments of the
  expenses of Jeffrey A. Rinde as managing partner of CKR Law, LLP; the partnership interest of Jeffrey A.
  Rinde as managing partner of CKR Law, LLP.


  If you claim that all or any portion of this property or debt is exempt from enforcement of the money judgment,
  you MUST file your exemption claim in writing with the court and have a copy personally served on the
  judgment creditor not later than three (3) days before the date set for the examination.

  You MUST appear at the time and place set for the examination to establish your claim of exemption or your
  exemption may be waived.



    APPEARANCE OF A THIRD PERSON (ATTACHMENT - CALIFORNIA C.C.P. SECTION 491.110)

  NOTICE TO PERSON SERVED: If you fail to appear at the time and place specified in this order, you may
  be subject to arrest and punishment for contempt of court and the court may make an order requiring you to pay
  the reasonable attorney fees incurred by the plaintiff in this proceeding.


                           APPEARANCE OF A CORPORATION, PARTNERSHIP,
                           ASSOCIATION, TRUST, OR OTHER ORGANIZATION

  It is your duty to designate one or more of the following to appear and be examined: officers, directors,
  managing agents, or other persons who are familiar with your property and debts.




                              ORDER ON APPLICATION FOR APPEARANCE AND EXAMINATION
CV-4P ORDER (05/18)                        (Enforcement of Judgment/Attachment)                           Page 2 of 2
